DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.

 Applicant’s amendment and response filed 07/28/2022 have been received and entered into the case record.
Claims 2 and 4 are amended.
Claims 2, 4-9, 11-13, 21-22, 24, 28, 42, 45, 49-50, 55, 62 and 67 are pending in the application and examined on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2, 21, 22, 24, 28, 55 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Dodge et al. (US 2010/0267812; IDS Reference Citation No. 1 filed on 08/30/2018) in view of Kay (US2010/0324127) and Cenik (THE JOURNAL OF BIOLOGICAL CHEMISTRY VOL. 286, NO. 18, pp. 16101–16108)
	Regarding Claims 2 and 67, Dodge et al. teaches a method of treating a disease caused by a deficiency in progranulin via a vector or recombinant AAV particles (para. 0001, 0009, 0034, 0073, 0084, 0092). The treatment solution was administered to a mammal’s brain ventricle so that it contacts the CSF (para. 0081, 0090, Example 1-3). This treatment involves the therapeutic product being delivered to target cells of the CNS which can be neurons or glial cells (para. 0049). However Dodge et al. does not specifically disclose that the progranulin encoding vector has a 95% or more identity to that of SEQ ID: 1 of the instant application, nor does it disclose that the method is specifically for the treatment of Frontal Temporal Dementia (FTD).
Kay teaches methods and compositions for treating neurodegenerative diseases such as Alzheimer’s, Parkinson’s and ALS (Abstract, 0100). In said method a progranulin polypeptide is administered to a patient via a vector and said peptide has at least a 95% homology to SEQ ID NO: 2 and modifies the expression of progranulin (para. 0007-0009, 0014, 0081, 0082, 0085). A sequence search was performed, and showed that SEQ ID NO: 2 of Kay and SEQ ID NO: 1 of the instant application are the same sequence (i.e. 100% sequence identity).
Cenik et al. teaches that enhancing the expression of PGRN (i.e. increased amount of PGRN) is a method which could potentially prevent the progression or slow down FTD (i.e. treat FTD) (p. 16101).
	It would have been obvious to one of ordinary skill in the art to substitute the progranulin nucleotide in the progranulin encoding vector as taught by Dodge et al. with the progranulin polypeptide corresponding to SEQ ID NO: 2 (i.e. SEQ ID NO: 1 of the instant application) contained in an effector (i.e. vector) as taught by Kay to treat FTD with a reasonable expectation of success. An artisan would be substituting known equivalent sequences encoding the progranulin protein in vectors for the same purpose of treating neurodegenerative disease. As each and every method step is taught by the references of Kay and Dodge, it would be obvious to one of ordinary skill in the art that the same result of an increase of progranulin would additionally be the same. As Cenik et al. teaches that a lack of progranulin causes FTD and that enhancing the progression of PGRN is a method which could potentially prevent the progession or slow down the disease, an artisan would be motivated to utilize the method steps of the combined references of Dodge and Kay for the purpose of treating FTD by increasing progranulin.
	Regarding claim 21, Dodge et al. teaches administering the injection to a specific ventricle such as the lateral ventricle (para. 0081).
	Regarding claim 22, Dodge et al. teaches that the therapeutic product is delivered to target cells of the CNS which can be neurons or glial cells (para. 0049).
	Regarding claim 24, Dodge et al. teaches that the cell can secrete the therapeutic gene product (i.e. progranulin) in the CSF (para. 0006, 0009).
Regarding claim 28, Dodge et al. teaches that the vector can be injected into one or more of the ventricular spaces of the brain (i.e. more than one location in the brain) (para. 0091).
Regarding claim 55, Dodge et al. teaches that the subject is a mammal and said mammal is a human (para. 0040).
Therefore, the invention as a whole would be obvious to one of ordinary skill at the time of the effective filing date.


Claim 2, 4-9, 11-13, 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Passini et al. (US 2013/0287736; IDS Reference Citation No. 2 filed on 08/30/2018) in view of Kay (US2010/0324127) and Cenik (THE JOURNAL OF BIOLOGICAL CHEMISTRY VOL. 286, NO. 18, pp. 16101–16108)
	Regarding claims 2, 4, 49 and 50, Passini et al. teaches a method of treating neurodegenerative disorders via a rAAV vector. The vector can be administered via intrathecal injection, intraparenchymal injections, and ventricular region wherein it contacts cells in the CSF and expresses progranulin (Abstract, para. 0061, 0073, 0148, 0155). Passini et al. also teaches that a sequence coding for a transgene, such as progranulin, is inserted between a pair of inverted terminal repeats (ITRs) in the AAV vector (para. 0073, 0090, 0176, 0158). However, Passini et al. does not specifically disclose that the progranulin encoding vector has a 95% or more identity to that of SEQ ID: 1 of the instant application, nor does it disclose that the method is specifically for the treatment of FTD.
	Kay teaches methods and compositions for treating neurodegenerative diseases such as Alzheimer’s, Parkinson’s and ALS (Abstract, 0100). In said method a progranulin polypeptide is administered to a patient via a vector and said peptide has at least a 95% homology to SEQ ID NO: 2 and modifies the expression of progranulin (para. 0007-0009, 0014, 0081, 0082, 0085). A sequence search was performed, and showed that SEQ ID NO: 2 of Kay and SEQ ID NO: 1 of the instant application are the same sequence (i.e. 100% sequence identity).
	It would have been obvious to one of ordinary skill in the art to substitute the progranulin nucleotide in the proganulin encoding vector as taught by Passini et al. in the method of treating neurodegenerative disorders with the progranulin polypeptide corresponding to SEQ ID NO: 2 (i.e. SEQ ID NO: 1 of the instant application) contained in an effector (i.e. vector) as taught by Kay in a method of treating FTD via as taught by Cenik et al. with a reasonable expectation of success. An artisan would be substituting known equivalent sequences encoding the progranulin protein in vectors for the same purpose of treating neurodegenerative disease when utilizing the progranulin polypeptide of Kay in place of the progranulin polypeptide of Passini et al. As each and every method step is taught by the references of Kay and Dodge, it would be obvious to one of ordinary skill in the art that the same result of an increase of progranulin would additionally be the same. As Cenik et al. teaches that a lack of progranulin causes FTD and that enhancing the progression of PGRN is a method which could potentially prevent the progression or slow down the disease, an artisan would be motivated to utilize the method steps of the combined references Passini and Kay for the purpose of treating FTD by increasing progranulin. Furthermore, the limitations of preventing worsening or improving symptoms of FTD are inherent to the treatment of FTD. 
	Regarding claim 5, Passini et al. teaches rAAV virons can encode a gene of interest (i.e. nucleic acid sequence) between its two AAV ITRs. (para. 0097-0098, 0100-0101)
	Regarding claim 6, Passini et al. teaches the AAV capsid protein of the rAAV virons can be selected from AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV7, AAV8, and AAV9 (para 0147).
	Regarding claim 7, Passini et al. teaches the ITRs of the rAAV virons can be derived from AAV-1, AAV-2, AAV-3, AAV-4, AAV-5, AAV-6, AAV-7, AAV-8, and AAV-9 (para. 0107)
	Regarding claims 8, 9, and 11, Passini et al. teaches that AAV vectors are known to have expression control elements such as promoters or enhancers like the CMV enhancer and chicken beta actin promoter (para. 0108).
	Regarding claims 12 and 13, Passini et al. teaches that a dose of about 106 to about 1015 genome particles are administered to a subject (para. 0160).
	Regarding 42 and 45, Passani et al. does not explicitly teach that method of treatment inhibits, decreases, or prevents neuron degeneration nor that said neurons are cortical neurons, however, as the combined references of Passani, Kay and Cenik et al. teach each and every method step in the claimed invention, the results would be the same in that the treatment would inhibit, decrease or prevent cortical neuron degeneration. 
	Therefore, the invention as a whole would be obvious to one of ordinary skill in the art.


Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Passini et al. (supra) in view of Kay (supra) and Cenik et al. (supra) as applied to claims 2, 4-9, 11-13, 49, and 50 above, and in further view of Pasqualetti et al. (Curr Neurol Neurosci Rep (2015) 15: 17)
	As discussed in the above 103 rejection of claims 2, 4-9, 11-13, 49, and 50, Passini et al., Kay and Cenik et al. make obvious a method of treating FTD by administering a vector comprising a progranulin encoding polynucleotide sequence with a 95% identity to the polynucleotide sequence of the instant claims SEQ ID NO: 1. These references however do not teach administering one or more immunosuppressive agents during the treatment involving administering progranulin polypeptides.
The instant specification discloses that the immunosuppressive agents are anti-inflammatory agents (para. 0056). 
Pasqualetti et al. teaches that neuroinflammation is a common feature of dementia (Abstract). The reference further teaches that the inflammatory signals induce microglia to an activated state leading to morphological changes and secretion of pro-inflammatory which in turn maintain the inflammatory status and favour the production of reactive oxygen species (ROS) which can cause neuronal death (Figure 1 + description).
	It would be obvious to one of ordinary skill in the art to utilize the method of treating neurodegenerative disease via administering a vector comprising a polypeptide encoding progranulin as taught by Passini et al. and Kay et al. for the treatment of Frontotemporal Dementia and its symptoms along with an anti-inflammatory agent. An artisan would be motivated to administer an anti-inflammatory agent as Pasqualetti et al. teaches that inflammatory signals cause a series of events which can lead to neuronal death in FTD (Figure 1 + description).
	Therefore, the invention would have been obvious to one of ordinary skill in the art at the time of the effective filing date.



Response to Arguments
Applicant’s arguments with respect to Hutton et al. and Raitano et al. as references in the 103 rejections previously set forth have been considered but are moot because the new ground of rejection does not rely on Hutton et al. and Raitano et al. for any teaching or matter specifically challenged in the argument.
	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1631                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1631